


110 HRES 472 EH: Congratulating and commending the Wichita

U.S. House of Representatives
2007-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 472
		In the House of Representatives, U.
		  S.,
		
			October 22, 2007
		
		RESOLUTION
		Congratulating and commending the Wichita
		  State University women’s bowling team for winning the 2007 United States
		  Bowling Congress Intercollegiate Bowling National
		  Championship.
	
	
		Whereas on April 21, 2007, the Wichita State University
			 (WSU) women’s bowling team won the 2007 United States Bowling Congress (USBC)
			 Intercollegiate Bowling National Championship Tournament in Wichita,
			 Kansas;
		Whereas WSU, on the final day of the tournament, defeated
			 Central Florida University 4 games to 1 in the semi-finals and McKendree
			 College (Illinois) 2 games to 0 in the finals to win the national
			 championship;
		Whereas the WSU women’s bowling team has won eight
			 Intercollegiate Bowling National Championships (1975, 1977, 1978, 1986, 1990,
			 1994, 2005, and 2007) and has advanced to the national tournament a record 31
			 times;
		Whereas Head Coach Gordon Vadakin has coached the WSU
			 bowling team since 1978, leading them to the Intercollegiate Bowling National
			 Championship Tournament 29 times and has coached the team to six national
			 titles;
		Whereas Women’s Coach Mark Lewis and Assistant Women’s
			 Coach Kristal Scott directly coached the 2007 WSU women’s bowling team to the
			 national championship in Wichita, Kansas;
		Whereas both Head Coach Gordon Vadakin and Women’s Coach
			 Mark Lewis are members of the USBC Hall of Fame;
		Whereas the 2007 national championship team is comprised
			 of the following members: Daniela Alvarado, Ashley Cox, Elysia Current, Sandra
			 Gongora, Melissa Hurst, Samantha Linder, Emily Maier, Rocio Restrepo, Ricki
			 Williams, and Felicia Wong; and
		Whereas WSU Juniors Elysia Current and Emily Maier were
			 named as First Team All-Americans, and Maier was named as a member of the
			 All-Tournament Team of the 2007 Intercollegiate Bowling National Championship
			 Tournament: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates and
			 commends the Wichita State University (WSU) women’s bowling team for winning
			 the 2007 United States Bowling Congress (USBC) Intercollegiate Bowling National
			 Championship Tournament;
			(2)recognizes the
			 significant achievements of the players, coaches, students, alumni, and support
			 staff whose dedication and hard work helped the WSU women’s bowling team win
			 the national championship; and
			(3)respectfully
			 requests the Clerk of the House of Representatives to transmit enrolled copies
			 of this resolution to the following individuals for appropriate display—
				(A)Donald L. Beggs,
			 President of Wichita State University;
				(B)Gordon Vadakin,
			 Head Coach;
				(C)Mark Lewis,
			 Women’s Coach; and
				(D)Kristal Scott,
			 Assistant Women’s Coach.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
